Citation Nr: 1010538	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  09-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the award of 
Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1944 to 
November 1946; he died in July 2002.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2008 Decision Review 
Officer decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.

In October 2009, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2002.

2.  No formal or informal claim for DIC was received by VA 
until September 15, 2006.




CONCLUSION OF LAW

The criteria for an earlier effective date for the award of 
DIC have not been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 
C.F.R. §§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  A letter dated in October 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473.  The October 2008 the 
letter informed the appellant of what evidence was required 
to substantiate the claim for an earlier effective date and 
of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date

The appellant testified during her October 2009 
videoconference hearing that her husband was diagnosed with 
lung cancer in June 2002, that he died in July 2002, and that 
she filed her claim for DIC in 2006, four years after his 
death.  The appellant testified that had she known sooner 
that she was entitled to benefits, she would have applied 
sooner.

Generally, the effective date of an award of DIC based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, when a claim 
for DIC is received within one year of the date in which the 
Veteran's death occurred, the appropriate effective date 
shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In a June 2008 Decision Review Officer decision, followed by 
notification in July 2006, the RO granted DIC benefits, and 
assigned a retroactive date of October 1, 2006 (the first day 
of the month following the receipt of the appellant's DIC 
claim application on September 15, 2006, which, according to 
38 U.S.C.A. § 5111(a), is actually the date of her 
entitlement to the DIC payment).  The appellant timely 
appealed that decision, requesting an earlier effective date.

The appellant does not dispute that she did not file a claim 
for DIC until September 15, 2006.  Instead, she testified in 
October 2009 that she is entitled to an earlier effective 
date because there was no way that she could have filed a 
claim within the year that the Veteran died because she was 
unaware that she was entitled to any benefits.  

The Board does not have authority to grant an earlier 
effective date on this basis.  The Board's review of the 
claims file indicates that there are no communications, 
either formal or informal, that were received after the 
Veteran's death in July 2002 and before the September 15, 
2006, application for DIC.  Indeed, to the contrary, the 
appellant readily admits that she did not even consider 
applying for DIC until 2006, when she was alerted to the 
possibility by her late husband's cousin.  

VA tries to keep the general public informed about the 
various types of benefits, but the vast array of benefits 
makes it literally impossible for VA to inform each and every 
Veteran or person or beneficiary seeking benefits on the 
basis of the Veteran's military service of every possible or 
potential benefit for which he or she may be entitled.  To 
the extent not mandated by the VCAA, VA does not have a duty 
to provide Veterans or other appellants with personal notice 
of their eligibility for specific types of benefits.  See 
Hill v. Derwinski, 2 Vet. App. 451 (1991).  Ultimately, it is 
the claimant's responsibility to contact VA and request 
specific information about a specific type of benefit.  
Again, there is no written document in the claims file 
indicating that the appellant attempted to obtain information 
about service connection for death benefits prior to 
September 2006.

Although it is indeed unfortunate that the appellant may not 
have known of the benefits to which she was entitled, 
payments of monetary benefits from the Federal Treasury must 
be authorized by statute, regardless of extenuating 
circumstances or claims of fairness.  See Office of Personnel 
Management (OPM) v. Richmond, 496 U.S. 414, 426, 110 S.Ct. 
2465, 2467, 110 L.Ed.2d 387 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Authorization to receive a VA monetary benefit 
requires the existence of both entitlement to the underlying 
benefit and a claim for the benefit.  

The Board is sympathetic to the appellant's argument but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").

The Board, therefore, concludes that as a claim for DIC was 
not received within one year of the Veteran's death in July 
2002, there is no basis to apply the provision of 38 C.F.R. § 
3.400(c)(2), to assign an earlier effective date.  There is 
simply no evidence in this case that the appellant filed a 
claim for DIC within one year of the Veteran's death in July 
2002.  Indeed, the application for DIC was received in 
September 2006, four years after the Veteran's death.  
Consequently, under 38 C.F.R. § 3.400(c)(2), the date of 
receipt of the claim, September 15, 2006, is the correct 
effective date; and the effective date the RO has listed of 
October 1, 2006, represents the actual date of payment of 
benefits (the first day of the calendar month following the 
month in which the award became effective).  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31 (2009).


ORDER

Entitlement to an effective date earlier than September 18, 
2006, for the award of DIC is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


